Per Curiam:
There is no evidence to sustain the finding of the jury that the defendant was negligent, and for that reason the motion to dismiss the complaint at the close of plaintiff’s case and at the close of the evidence should have been granted. The judgment and order appealed from, therefore, are reversed, with costs of the appeal, and the complaint dismissed. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Judgment and order reversed, with costs, and complaint dismissed. Order to be settled on notice.